Citation Nr: 1045006	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-20 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to specially adapted housing under 38 U.S.C.A. 
§ 2101(a). 

2.  Entitlement to special home adaptation grant under 
38 U.S.C.A. § 2101(b).

3.  Entitlement to special monthly compensation based on aid and 
attendance/housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to 
October 1969.

These matters come before the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision (specially adapted housing 
and special home adaption grant) and a February 2009 rating 
decision (special monthly compensation) of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  

The issues of entitlement to specially adapted housing under 
38 U.S.C.A. § 2101(a) and entitlement to special monthly 
compensation based on aid and attendance/housebound are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's only service connected disability is 
lumbosacral strain.  

2.  The evidence does not establish that the Veteran has service-
connected vision of 5/200 or less in both eyes; or the loss, or 
permanent loss of use, of both hands.


CONCLUSION OF LAW

The criteria for assistance in acquiring a special home 
adaptation grant have not been met. 38 U.S.C.A. § 2101 (West 2002 
& Supp. 2010); 38 C.F.R. § 3.809a (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines 
procedural assistance VA must provide to claimants in certain 
cases.  If the VCAA is applicable, the Board must ensure that the 
required notice and assistance provisions of the law have been 
properly applied.  There are some claims, however, to which VCAA 
does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

Specifically, the VCAA has been held not to apply to claims that, 
as in this case, turn on statutory interpretation.  Smith v. 
Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of this 
appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. 
App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-
30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is no 
entitlement under the law to the benefit sought.)  As such, no 
further action is required pursuant to the VCAA. 

Legal criteria

A Veteran can qualify for a grant for necessary special home 
adaptations if he/she has compensation based on permanent and 
total service-connected disability which: (1) is due to blindness 
in both eyes with 5/200 visual acuity or less; or (2) includes 
the anatomical loss or loss of use of both hands. 38 C.F.R. § 
3.809a(b). 

Analysis

The Veteran is service connected for lumbosacral strain, 
evaluated as 60 percent disabling.  He is also receiving a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  The Veteran is not service connected for 
any other disability.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a special home adaptation grant.  The 
medical evidence of record does not establish, and the Veteran 
has not averred that he is entitled to compensation for permanent 
and total disability due to blindness in both eyes with 5/200 
visual acuity or less, or anatomical loss or loss of use of both 
hands.  Thus, the Veteran has not been shown to have the 
qualifying permanent disabilities under 38 C.F.R. § 3.809a.  
Therefore, the Board finds that there is a preponderance of 
evidence against the Veteran's claim for a special home 
adaptation grant.

The Board has considered the doctrine of giving the benefit of 
the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2010), but does not find that the evidence 
is of such approximate balance as to warrant its application. 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to special home adaptation grant under 38 U.S.C.A. 
§ 2101(b) is denied.


REMAND

The Veteran avers that he is entitled to special monthly 
compensation and specially adapted housing due to his service 
connected lumbosacral strain.  In a statement dated in May 2010, 
the Veteran states that his condition has deteriorated since 2005 
and he has become totally housebound and in need of assistance 
due to his back disability.  A December 2008 VA Form 21-2680, 
completed by the Veteran's physician, reflects that the "Veteran 
requires the daily personal health care services of a skilled 
provider without which the Veteran would require hospital, 
nursing home or other institutional care."  The physician listed 
diagnoses of severe osteoarthritis, coronary artery disease, 
chronic dizziness, and a brain tumor.  The physician noted that 
the Veteran could not do "above shoulder activities",  put his 
socks and shoes on, or take his trousers on or off.  The 
physician also noted "bad arthritis in both knees", that the 
knees occasional buckle, that he has decreased weight bearing on 
his left and has to use a cane, and that he needs assistance 
going up stairs and in and out of the car.  (VA records reflect 
that the Veteran is also seeing an outside provider for hip pain. 
(See August 2008 VA medical record)).  Thus, the VA Form 21-2680 
does not establish that the Veteran's single service connected 
disability of the back is responsible for his use of a cane, 
difficulty walking, or difficulty with dressing.  A March 2009 VA 
record reflects that the Veteran has complaints of being in a 
"lot of pain all the time" due to his low back disability.  It 
was noted that the Veteran' s activity "is quite limited due to 
pain".  In Tucker v. West, 11 Vet. App. 369, 373 (1999), the 
Court stated that the relevant inquiry concerning loss of use is 
not whether amputation is warranted but whether the claimant has 
had effective function remaining other than that which would be 
equally well served by an amputation with use of a suitable 
prosthetic appliance.  

VAOPGCPREC 94-90 held that a Veteran's receipt of a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU) satisfies the prerequisite of 
a permanent and total rating for purposes of receipt of Chapter 
11 compensation benefits, including as to eligibility for 
financial assistance in the acquisition of specially adapted 
housing.

Based on the foregoing, the Board finds that further development 
is warranted.  Records from the Veteran's private physicians, to 
include Dr. J. O'H., are not associated with claims file after 
2005.  The Board finds that any such records may be useful in 
adjudicating the Veteran's claims, and VA should attempt to 
obtain them.

In addition, the Board finds that the Veteran should be afforded 
a VA examination to determine whether his service connected 
disability renders him bedridden, or so helpless as to be in need 
of regular aid and attendance, and whether it causes the loss of 
use of both lower extremities such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter, in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2010), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Dingess/ 
Hartman v. Nicholson, 19 Vet. App. 473 
(2006) and any other applicable legal 
precedent.

2.  Request the appellant to complete 
and return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for any medical treatment 
facilities in which he was treated for 
back, knee, and/or hip pain, to include 
Dr. J.O'H.  After obtaining a completed 
VA Form 21-4142, the AOJ should attempt 
to obtain any pertinent medical 
records, not already associated with 
the claims file.  

3.  Thereafter, make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded a VA 
orthopedic examination for the purpose 
of determining whether his service 
connected lumbosacral strain disability 
renders him bedridden or so helpless as 
to be in need of regular aid and 
attendance, and whether his service 
connected lumbosacral strain disability 
causes the loss of use of both lower 
extremities such as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  

The examiner is requested to provide a 
complete rationale for his or her 
opinions, as a matter of medical 
probability, based on his or her 
clinical experience, medical expertise, 
and established medical principles.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues of 
entitlement to specially adapted 
housing and entitlement to special 
monthly compensation based on aid and 
attendance/housebound.  If any benefit 
sought on appeal is not granted, the 
RO should issue a supplemental 
statement of the case and provide the 
Veteran and his representative with an 
appropriate opportunity to respond.  
Thereafter, the claim should be 
returned to the Board as warranted. 


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


